DocuSign Envelope ID: 08120AA5-95D8-49AB-85B6-48FAA9AA4462
            Case 20-16567           Doc 70-3       Filed 11/16/20 Entered 11/16/20 12:03:46                     Desc Exhibit
                                                          3 Page 1 of 1



                               VIRTUAL DATA ROOM ACCESS FORM
    Access to the Virtual Data Room can be obtained by filling out this form and emailing it to Chet Evans at cevans@hilcoglobal.com or
    Adam Surkis at asurkis@hilcoglobal.com.

    It is also available on the Hilco Real Estate website, www.HilcoRealEstate.com, and can be completed and signed via Docusign. Please
    call (855) 755-2300 with any questions.


                                                     HILCO REAL ESTATE, LLC
                                                        5 Revere Drive, Suite 410
                                                          Northbrook, IL 60062
                                                 (855) 755-2300 HilcoRealEstate.com




            17 Multifamily Properties with 181 Units on
               Chicago’s South Side (BHF Portfolio C)
    Mailing Address

                Anthony Hardy                                                        South Side Investors
    Name                                                          Company

                    1507 E 53rd #406                                       Chicago
    Address                                                       City

              IL                                                                 60615
    State                                                         Zip Code

                     773-575-6082                                                     Southsideinvestors@gmail.com
    Telephone                                                     Email Address



    ACKNOWLEDGEMENT & DISCLAIMER
    The undersigned agrees to the following:
    The undersigned states that they are requesting this information only for the purpose of evaluating the properties for possible
    purchase. The information contained in the Virtual Data Room is subject to inspection and verification by all parties relying on it to
    formulate a bid. No liability for its inaccuracy, errors, or omissions, are assumed by the Sellers, their representatives or Broker.



    Signature(s):                                                                            Date:     10/12/2020
                                                                                                            _______
